Citation Nr: 1126561	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee, post operative arthritis, limitation of motion.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability, associated with osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1978 to June 1983 and from May 1985 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for left knee instability, associated with osteoarthritis, left knee, with an evaluation of 10 percent, continued the 10 percent evaluation of the left knee osteoarthritis, limitation of motion, and continued the 10 percent evaluation for osteoarthritis, lumbar spine with degenerative disease.  The Veteran appealed both evaluations for the left knee and the evaluation for the lumbar spine disability.  In a February 2007 rating decision the RO increased the evaluation for the lumbar spine disability to 20 percent and the Veteran withdrew her appeal for that issue.  She then perfected the appeal only regarding the evaluations for the left knee instability and the left knee osteoarthritis limitation of motion.   

In her February 2007 substantive appeal, the Veteran requested a Board hearing, which was to be held at the RO.  In October 2009, the Veteran submitted a written waiver of that hearing.  The request for a hearing is deemed withdrawn.

In February 2010, the Board remanded the Veteran's claims for increased evaluations for the left knee instability and the left knee osteoarthritis limitation of motion to RO via the Appeals Management Center (AMC) in Washington, DC.  Unfortunately, the Board finds that further development is necessary to decide the Veteran's claims so the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In May 1996, the RO granted service connection for osteoarthritis of the left knee and rated this claim at 10 percent under the diagnostic code for limitation of flexion of the leg, DC 5010-5260.  In May 2005, the Veteran filed a claim for an increased rating for her left knee disability.  In January 2006, the RO granted a separate 10 percent rating for instability of the left knee but continued the existing 10 percent rating for limitation of flexion of the left knee.  The Veteran appealed for higher ratings for the limitation of motion and instability.  However the Board finds that the medical findings contained in the Veteran's VA examination require further clarification and therefore the claims must be remanded. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Court of Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran's knee disability has been rated under Diagnostic Code (DC) 5010-5260.  Diagnostic code 5010 provides that arthritis, due to trauma, substantiated by X-ray findings should be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to DC 5003, when limitation of motion would be noncompensable, i.e., 0 percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).

Under DC 5260, a 0 percent rating is warranted if the knee has flexion limited to 60 degrees; 10 percent rating is warranted if the knee has flexion limited to 45 degrees; a 20 percent rating is warranted if the knee has flexion limited to 30 degrees; and a 30 percent rating is warranted if the knee has flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  For VA compensation purposes, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

Under DC 5261 for evaluation based on limitation of extension of the leg, a 0 percent rating is warranted if extension of the knee is limited to 5 degrees; a 10 percent rating is warranted if extension of the knee is limited to 10 degrees; a 20 percent rating is warranted if extension of the knee is limited to 15 degrees; a 30 percent rating is warranted if extension of the knee is limited to 20 degrees, a 40 percent rating is warranted if extension of the knee is limited to 30 degrees warrants; and a 50 percent rating is warranted if extension of the knee is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The Veteran also has been assigned a separate 10 percent rating under DC 5257.  Under DC 5257, a 10 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in a slight knee disability; a 20 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in a moderate knee disability; and 30 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in a severe knee disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel further explained that, when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DCs 5260 or 5261, but it must at least meet the criteria for a zero percent rating or there must be objective evidence of painful motion because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See also Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), VA's General Counsel held that separate ratings also may be assigned for limitation of flexion and extension of the same knee.

At the October 2005 VA examination, the Veteran reported that she can sit for one hour, stand for 15 minutes, or walk a mile before she has severe knee pain.  The Veteran reported that on a good day her left knee pain is 4/10 and on a bad day 8/10.  She used a cane for ambulation and walked with a limp.  The examiner found that the Veteran had range of motion of her left knee from 0 degrees of extension to 115 degrees of flexion.  The Lachman's, anterior Drawer and posterior Drawer tests were negative.  The McMurray's test was positive on the left with lateral joint line pain and tenderness.  An X-ray of the left knee found moderate degenerative changes in the left knee joint laterally and moderate spurring at the patellofemoral joint.  The examiner opined that he would expect additional loss of motion of the left knee of 20-25 degrees due to pain on flare-ups.  He opined that he would also expect instability in the left knee on flare-ups.

At the December 2008 VA examination, the Veteran reported pain in her left knee with prolonged standing or sitting.  She reported additional pain on uneven terrain and in cold weather.  The examiner found the Veteran had an antalgic gait with normal patellar alignment.  Palpation revealed tenderness over the medial joint line and anteromedial capsule along the patellofemoral joint.  The Veteran had range of motion from 0 degrees of extension to 95 degrees of flexion which was limited by pain.  The examiner stated that there was no decrease in range of motion on repetitive testing.  The examiner diagnosed [left] knee osteoarthritis with instability and limited range of motion.  The examiner opined that the Veteran would have an additional 5-10 degrees of loss of range of motion above and beyond her baseline during a painful flare-up episode.  The examiner further opined that the Veteran would have moderate weakness, moderate fatigability and mild loss of coordination during flare-ups.

At the April 2009 VA examination, the examiner found range of motion from zero degrees of extension to 120 degrees of flexion.  The examiner opined that he would expect a loss of 10 to 15 degrees of her overall range of motion, strength, coordination, and fatigability associated with repetitive movement flares bilaterally.  The examiner noted no gross instabilities to anterior drawer or Lachman but increased laxity of the medial collateral ligament in stressing.  The examiner noted a history of instability of the left knee.
 
All three VA examiners indicated additional limitation of motion on flare-ups but failed to specify whether this additional loss was in both directions i.e. additional limitation of both extension and flexion or in only one direction i.e.  flexion only or extension only.  This failure to specify could lead to three different interpretations of the findings.  For instance the range of motion of the left knee found at the October 2005 VA examination of 0-115 degrees with 20-25 degrees of additional loss could signify a range of motion of 25-90 degrees (loss in both directions) on flare-ups, 25-115 degrees (loss of extension only) or 0-90 degrees (loss of flexion only).

Additionally the October 2005 and December 2008 VA examiners indicated increased instability on flare-ups but failed to give any indication of the severity of that instability such as slight, moderate or severe.

Therefore, the Board needs clarification of the additional loss of motion and the severity of the instability before the claims can be properly decided.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records related to the Veteran's left knee disability, as well as any identified pertinent non-VA medical reports since 2009.  All records obtained should be associated with the claims file.

2. Schedule the Veteran for another VA examination to assess the current severity of her left knee disability.  The examiner should make specific range of motion findings.  In addition, the examiner should separately note any additional limitation of extension and/or any additional limitation of flexion anticipated on flare-ups and/or repetitive motion.  The examiner should also make specific findings as to the severity (slight, moderate, severe) of any instability found or anticipated on flare-ups.  

To the extent possible, the examiner should reconcile the findings recorded on VA examinations in October 2005, December 2008, and April 2009.  That is, whether the opinions as to the additional loss of range of motion pertained to additional loss of extension and/or additional loss of flexion.

The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the pertinent medical and other history.  The examiner must also record that the claims file has been reviewed.  Advise the Veteran that failure to report for this examination, without good cause, may have adverse consequences on her claims.

3. Ensure that all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical reports obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.

4. Then readjudicate the claims for an increased rating for the left knee arthritis and an increased rating for instability in light of any additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit written or other argument in response before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


